Citation Nr: 9904435	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-02 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for recurrent pulmonary 
emboli.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel
INTRODUCTION

The appellant served on active duty from August 1940 to March 
1946 and from October 1948 to March 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for recurrent pulmonary emboli and denied 
reopening the claim for service connection for varicose 
veins.

By rating decisions in December 1996 and March 1997, the RO 
denied service connection for squamous cell carcinoma of the 
retromalar trigone as a result of exposure to ionizing 
radiation.  The appellant filed a VA Form 9 in April 1997 
indicating that he disagreed with the denial for service 
connection for squamous cell carcinoma.  The Board construes 
this submission as his notice of disagreement with regard to 
this claim and therefore, this matter is referred to the RO 
for appropriate action, to include the issuance of a 
statement of the case.


FINDINGS OF FACT

1.  In a rating decision in February 1964, the RO denied 
service connection for varicose veins.  The appellant was 
notified of this decision and of his appeal rights in a 
letter dated March 5, 1964, but he did not file an appeal 
within the time allowed by law and regulations.

2.  Evidence submitted by the appellant since the February 
1964 rating decision, in particular, the medical reports of 
Jeffrey L. Miller, M.D., dated in February and October 1997, 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The February 1964 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for varicose 
veins, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency is final and 
binding as to all field offices of VA as to written 
conclusions based on evidence on file at the time the 
claimant is notified of the decision.  38 C.F.R. § 3.104(a) 
(1998).  Such a decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority.  Id.  A claimant has one year from the date of 
notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if no NOD is filed 
within that time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1998).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the United States Court of Veterans 
Appeals (the Court) impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different benefits scheme.  The impact of the 
Hodge decision is significant as the long-standing test 
adopted by the Court in Colvin and related cases, see e.g. 
Sklar v. Brown, 5 Vet. App. 140, 145 (1993), Robinette v. 
Brown, 8 Vet. App. 69 (1995) and Evans v. Brown, 9 Vet. App. 
273 (1996), for adjudication of new and material evidence 
cases has been determined to be invalid.  Specifically, the 
Federal Circuit has overruled Colvin to the extent that, in 
order for newly submitted evidence to be considered material, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case.

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Pursuant to the holding in Hodge, the legal hurdle that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case has been declared invalid.  Thus, the 
standard that remains valid, as cited above, 38 C.F.R. 
§ 3.156(a), requires that in order for the new evidence to be 
material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

With the above-cited facts for consideration, the Board will 
reopen this case.  When read together with the appellant's 
contentions on appeal, the Board concludes that the new 
evidence submitted or associated with the record since the 
February 1964 rating decision, in particular, Dr. Miller's 
reports of February 1997 and October 1997, which essentially 
reflect his opinion that the etiology of the appellant's 
varicose veins could be related to service, is sufficiently 
significant that these reports must be considered in order to 
fairly decide the merits of the claim.

In view of the foregoing, the evidence cited above permits 
the claim to be reopened.  However, the RO has not had the 
opportunity to adjudicate the underlying claim on the merits, 
and due process requires that it be remanded to the RO for 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

To the extent of the finding that evidence submitted since 
the February 1964 rating decision constitutes new and 
material evidence sufficient to reopen the appellant's claim 
for service connection for varicose veins, the appeal is 
granted.


REMAND

The present state of the medical evidence of record requires 
further development.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (Board must point to a medical basis other 
than its own unsubstantiated opinion in support of the 
decision).  Although Dr. Miller's reports cited above relate 
the appellant's varicose veins to service, it is unclear 
whether Dr. Miller had benefit of review of the service 
medical records and other medical records in the claims file.  
Therefore, a VA peripheral vascular examination should be 
schedule for the purpose of determining whether the appellant 
currently has varicosities of the legs, and if so, addressing 
the medical relationship, if any, between any diagnosed 
varicosities of the legs and any incident, event, or medical 
treatment documented in the appellant's service medical 
records, based on a complete review of all the evidence of 
record in addition to clinical findings found present on 
examination.  See Shoemaker v. Derwinski, 3 Vet. App. 248 
(1992).  The duty to assist the appellant includes the duty 
to develop the pertinent facts by conducting a thorough 
medical examination.  See 38 C.F.R. § 3.159 (1998); see also 
Waddell v. Brown, 5 Vet. App. 454 (1993).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should schedule the appellant 
for a VA peripheral vascular examination.  
All necessary tests and studies should be 
conducted.  In conjunction with a 
thorough review of the evidence in the 
claims folder, including the service 
medical records, Dr. Miller's report of 
February 1997 and October 1997, and with 
the findings noted on the examination, 
the VA examiner determine whether the 
appellant has varicose veins and if so, 
an opinion addressing the etiology of any 
currently diagnosed varicosities of the 
legs should be made.  In addition, the 
examiner is requested to comment on the 
relationship between any currently 
diagnosed varicosities of the legs and 
episodes of pulmonary emboli the 
appellant has suffered from the in post-
service period.  The report of 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report, this should be 
noted in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

2.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination/medical 
opinion reports to ensure that they are 
in compliance with the directives of this 
REMAND.

The RO should specifically review these 
reports to determine if they meet the 
requirements specified above.  If a 
report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998).  Remand instructions 
of the Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law.  Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  Upon completion of the above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
varicose veins on a de novo basis, i.e., 
with consideration given to all of the 
evidence of record, including any 
evidence associated with the file while 
this case is in remand status.  The RO 
should also readjudicate the issue of 
service connection for recurrent 
pulmonary emboli.
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

